t c memo united_states tax_court m j wood associates inc petitioner v commissioner of internal revenue respondent lonnie c christensen petitioner v commissioner of internal revenue respondent docket nos filed date ps timely filed petitions with the tax_court subsequently ps became defendants in a criminal tax case before the u s district_court for the district of nevada in the criminal tax case ps were ordered to pay fines and make restitution of a total amount of civil tax_liability to the internal_revenue_service for tax years through which include the tax years in issue in this civil tax case ps moved for summary_judgment here arguing that the doctrines of res_judicata and collateral_estoppel obviate the need for this court to consider r's deficiency determinations ps further argue that the district court's criminal case restitution orders constitute adjudications of the amounts of tax interest and penalties owed by ps r contends that ps are not entitled to summary_judgment because jurisdiction to determine the amounts of ps' petitioned civil income_tax deficiencies lies solely with the tax_court held ps' choice of the tax_court to litigate their civil tax_liabilities caused the tax_court to acquire exclusive jurisdiction to decide the amounts of civil tax_liabilities for the taxable years petitioned held further the district court's restitution order does not have preclusive effect under the doctrine_of either res_judicata or collateral_estoppel with respect to any portion of the civil tax_liabilities before the tax_court william a cohan for petitioners paul k voelker for respondent memorandum opinion gerber judge we consider in these consolidated cases petitioners' motion for summary_judgment petitioners contend that the instant action is barred by the doctrines of res_judicata and collateral_estoppel because restitution orders which were part of the judgment in a criminal proceeding constitute an adjudication of the amounts of tax interest and penalties owed by petitioners respondent contends that petitioners are not entitled to summary_judgment because jurisdiction to determine the petitioned civil income_tax deficiencies lies solely with the tax_court background a statutory_notice_of_deficiency was mailed to petitioner lonnie c christensen mr christensen and his then wife shauna s christensen on date respondent determined an income_tax deficiency of dollar_figure and a sec_6662 penalty of dollar_figure for the christensens' taxable_year a separate statutory_notice_of_deficiency was mailed to petitioner m j wood associates inc m j wood on date determining an income_tax deficiency of dollar_figure and a sec_6662 penalty of dollar_figure for the fiscal_year ending date petitions were timely filed in both cases thereafter petitioners became defendants in the criminal case captioned united_states v lonnie c christensen et al docket no commissioner-s-95-74-ldg lrl d nev which was commenced on date by the parties' choice the civil income_tax cases pending before this court were generally inactive during pendency of the criminal proceedings petitioners' criminal indictments were issued on or about date petitioners were charged with conspiracy beginning in and continuing through date to defraud the united_states for the purpose of obstructing the assessment and collection of individual and corporate income taxes in addition mr christensen was charged with willfully filing false individual income_tax returns for and under sec_7206 of which he was found guilty mr unless otherwise indicated all section references are to the internal_revenue_code in effect for the years under consideration and all rule references are to this court's rules_of_practice and procedure christensen was also found guilty of conspiracy obstruction of justice and mail fraud the corporation was found guilty of conspiracy and aiding and assisting in the preparation of a false corporate tax_return for the fiscal_year ending date on date the u s district_court for the district of nevada district_court pronounced sentence on petitioners petitioners were ordered to pay fines and make restitution of civil tax_liabilities to the internal_revenue_service for the tax years through which years included the years in issue before this court specifically the district_court ordered the following criminal monetary penalties and restitution of civil tax_liability lonnie c christensen fine dollar_figure restitution dollar_figure irs m j wood fine dollar_figure restitution dollar_figure irs 1this figure represents dollar_figure in income_tax deficiencies and dollar_figure in interest the restitution figures were expressed as a total amount jointly and severally due by the individual and corporate defendants the district_court did not specify whether the amounts are attributable to a particular defendant taxpayer or taxable_year the district_court further held that the defendants were jointly and severally liable for restitution but each defendant was individually liable for the fine discussion rule b provides that summary_judgment may be rendered if no genuine issue exists as to any material fact and a decision may be rendered as a matter of law 85_tc_527 the moving party bears the burden of proving that no genuine issue of material fact exists 85_tc_267 the facts are viewed in a light most favorable to the nonmoving party 79_tc_340 petitioners raise the contention that the instant action before the tax_court is barred by the doctrines of res_judicata and collateral_estoppel because the district_court adjudicated the amounts of tax interest and penalties owed by petitioners in the restitution orders incorporated in the judgment of the criminal proceeding respondent argues that petitioners are not entitled to summary_judgment because petitioners chose the tax_court for a redetermination of respondent's determination we do not question the jurisdiction or authority of the district courts to order defendants to make restitution of their civil income_tax liabilities federal district courts have jurisdiction over criminal violations of the federal_income_tax laws 671_f2d_1198 8th cir petitioners were ordered to pay restitution to the internal_revenue_service under the victim and witness protection act vwpa u s c sec although the vwpa does not address restitution for a crime under title_26 see 122_f3d_150 2d cir it generally provides for restitution for any violation of title criminal offenses see 32_f3d_901 5th cir in addition to title_26 violations petitioners were convicted of conspiracy under u s c sec_371 the jurisdiction of the tax_court derives from sec_7442 and is statutory 84_tc_248 ndollar_figure a taxpayer has two basic options after receiving a notice_of_deficiency one is to petition the tax_court before payment of the tax and the other is to pay the tax and sue for a refund in a district_court or in the u s court of federal claims sec_7422 naftel v commissioner supra pincite once taxpayers choose to litigate their claims in a particular forum with limited exception see sec_7422 exclusive jurisdiction is acquired over the civil tax_liability by the chosen forum naftel v commissioner supra 57_tc_720 the tax_court acquires jurisdiction if a taxpayer timely files a petition naftel v commissioner supra petitioners timely filed their petitions with this court almost years before the commencement of the criminal proceeding in district_court the filing of the petition in the tax_court deprives other possible federal forums of civil tax jurisdiction for years petitioned to the tax_court 238_f2d_447 9th cir dorl v commissioner supra the fact that the cases before the tax_court were inactive during pendency of the criminal proceedings does not alter this result it is the taxpayer's action in filing a valid petition in the tax_court and not any_action taken by the court that is determinative united_states v wolf supra there is nothing in the vwpa that would change that result moreover the vwpa provides that a restitution order will be reduced by a later recovery in any federal civil_proceeding see u s c sec j more importantly the district_court did not adjudicate the amounts of petitioners' civil tax_liabilities for the years pending before this court petitioners contend however that the doctrine_of either res_judicata or collateral_estoppel would operate to bar retrial of or estop respondent with respect to the liabilities before this court these contentions are not supported in the record the district_court did not adjudicate the amount of petitioners' civil tax_liabilities or make ultimate findings_of_fact upon which estoppel could be grounded the doctrine_of res_judicata is founded in the public policy that litigation must end and that the result should bind those who have contested the issue 62_tc_359 generally res_judicata applies to repetitious suits involving the same cause of action 333_us_591 the rule_of res_judicata provides that when a court of competent jurisdiction has entered a final judgment on the merits of a cause of action the parties to the suit and their privies are thereafter bound not only as to every matter which was offered and received to sustain or defeat the claim or demand but as to any other admissible matter which might have been offered for that purpose id quoting 94_us_351 the doctrine_of res_judicata applies only to issues determined by a court of competent jurisdiction 440_us_147 therefore if the district_court lacked jurisdiction to or did not adjudicate petitioners' civil tax_liabilities for the years at issue the principles of res_judicata do not apply the doctrine_of collateral_estoppel or issue preclusion provides that once an issue of fact or law is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation id the preclusive effect of a prior court’s factual determination depends on whether the prior court had jurisdiction to and did determine the fact at issue see 105_tc_141 for collateral_estoppel to apply resolution of the disputed issue must have been essential to the prior decision 91_tc_273 mr christensen was found guilty of willfully filing false income_tax returns for and in violation of sec_7206 to sustain its burden_of_proof under sec_7206 the government must establish that the defendant willfully made a false statement on his return the indictment did not charge mr christensen or m j wood with any specific tax_liability or amount instead mr christensen was charged with receiving a specific item_of_income that he knowingly failed to report on his return furthermore m j wood’s conviction for aiding and assisting in the preparation of a false corporate tax_return was for the tax_year ending date not date the year at issue before this court establishing petitioners’ specific tax_liabilities is not an element of sec_7206 or the other criminal charges and consequently no specific income_tax liabilities needed to be determined see hickman v commissioner tcmemo_1997_566 adjudication of a taxpayer’s liability was not essential to a conviction under sec_7203 therefore a prerequisite to the application of collateral_estoppel was not satisfied as discussed above under sec_7442 this court acquired exclusive jurisdiction to adjudicate petitioners’ civil tax_liabilities for the years that were petitioned more importantly the resolution of petitioners’ civil tax_liabilities was not essential to the district court’s judgment and the amounts of petitioners' civil tax_liabilities were not specifically litigated or adjudicated in the criminal proceeding because the district_court did not decide the specific amounts of petitioners' civil tax_liabilities neither res_judicata nor collateral_estoppel applies petitioners also argue that the government cannot be permitted to recover twice on the same tax_liability this court has jurisdiction to determine whether or not a deficiency or overpayment exists should it ultimately be determined that petitioners have made payments in excess of any redetermined tax_liability this court has jurisdiction to decide the correct amount of any overpayment in the taxable years before the court sec_6512 that is so whether payments were made under the district court's restitution order or for any other reason an order will be issued denying petitioners' motion for summary_judgment
